USCA4 Appeal: 22-6212      Doc: 7        Filed: 11/09/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6212


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GABRIEL ATEH OPATA,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00177-CCE-1; 1:18-cv-00689-
        CCE-JEP)


        Submitted: September 30, 2022                                Decided: November 9, 2022


        Before AGEE and RICHARDSON, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Gabriel Ateh Opata, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6212       Doc: 7         Filed: 11/09/2022      Pg: 2 of 2




        PER CURIAM:

               Gabriel Ateh Opata seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Opata’s 28 U.S.C. § 2255

        motion, as amended. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.”

        28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Opata has not made

        the requisite showing.       Accordingly, we deny Opata’s motion for a certificate of

        appealability and for appointment of counsel and dismiss the appeal. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                          DISMISSED




                                                       2